OPINION
PER CURIAM.
This is an appeal* from the Superior Court’s per curiam affirmance of a lower court award made to appellee in an action for dissolution and accounting of a partnership. After a review of the briefs and record, we find that the lower court erred in determining the value of appellee’s interest in the partnership at date of dissolution. See 59 P.S. § 104 (1964) (repealed 1975). The lower court found, and the parties do not dispute that the partnership was dissolved on April 6, 1966. However, in determining the value of appellee’s partnership interest, the lower court used gross profit figures for the entire year of 1966 (through December 31, 1966). This procedure is inconsistent with the court’s finding that the dissolution date was April 6 and has resulted in an overstatement of the value of appellee’s interest. Accordingly, the cause is remanded to the lower court for a recalculation of appellee’s award.
*256It is so ordered.
Each party to pay own costs.

 We hear this appeal based upon section 204(a) of the Appellate Court Jurisdiction Act of 1970, 17 P.S. § 211.204(a) (Supp. 1978-79).